Citation Nr: 1340096	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-27 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to January 1973, with two years, three months, and eight days of prior additional active service from March 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2010, the Veteran testified at a hearing held at the VA RO before a Decision Review Officer, a transcript of which has been added to the claims file.

A review of the claims file includes the paper and electronic records.


FINDING OF FACT

The weight of evidence shows that bilateral degenerative arthritis of the knees was not compensably disabling within a year of separation from active duty and that there is no nexus between a current diagnosis of a bilateral knee disorder and service, to include the ejection injury.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated while on active duty, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007 and January 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the December 2007 letter, VA notified the appellant of how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran submitted a private doctor statement.  The RO obtained the service, VA, and private treatment records.  The claimant reported that he underwent right knee surgery in February 1986 but that the records from his surgeon are unavailable.  The RO afforded the appellant a VA examination in May 2010.  With respect to the claim denied herein, the Board finds that the examination and opinion are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and are supported by rationale.

As noted above, the Board observes that the Veteran was afforded a hearing in September 2010 at the RO before a Decision Review Officer during which he presented oral argument in support of his claim for service connection.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer (a Decision Review Officer or a Veterans Law Judge) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Decision Review Officer fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of that hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  In fact, the appellant had previously submitted a private medical opinion relating a knee disorder to active service.  As such, the Board finds that, consistent with Bryant, the Decision Review Officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Governing Law and Regulation

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.



Analysis

The Veteran contends that his various bilateral knee disorders are related to being rejected from an aircraft in August 1968.

The bilateral knees disorders are the following: bilateral degenerative arthritis of the knees, status post operative arthroscopy and meniscectomy of the right knee with minor residual arthroscopic scarring, and a tear of the medial meniscus of the left knee.  Therefore, Hickson element (1), current disability, is established.

The service treatment records reflect that the Veteran was ejected from an airplane with no apparent injuries outside of razor-time burns to both sides of the neck.  He was released to duty.  The appellant claims that he injured both of his knees during the ejection and resultant landing.  The claimant is competent to report this injury, and the Board finds him credible.  Thus, Hickson element (2) as to injury is established.

With regard to Hickson element (2), disease, the service treatment records show no knee disease in service as to either knee.  The lower extremities were normal at October 1971, October 1972, and May 1973 physical examinations.  At the October 1972 and May1973 examination, the Veteran denied any history of musculoskeletal symptomatology.  The bilateral knee arthritis was not diagnosed until 2008 subsequent to X-rays.  However, the Veteran has reported that he sustained an injury to his knees when he ejected from an aircraft in 1969.

As to Hickson element (3), whether there is a nexus between his current knee disorders and his reported in-service injury, there is conflicting medical evidence.

On the one hand, Dr. W., the Veteran's treating private physician with a practice in internal medicine, in an October 2009 statement indicated his knee pain was more likely than not caused by the in-service ejection from a military fighter jet.  While an October 2010 treatment record from that doctor reflects that the osteoarthritis and medical meniscus tear of the left knee were related to the in-service traumatic injury, that same treatment record reflects that the right knee meniscus tear is related to an 1986 injury whereas his lumbar spine disorder is related to the in-service ejection from an airplane.  However, in a prior treatment record dated in October 2008, Dr. W noted the Veteran's traumatic knee history as being a right knee meniscus tear in 1986 and left knee injuries in 2007 and 2008 whereas he noted that the 1969 ejection resulted in occasional lumbar pain.

On the other hand, in November 2008 Dr. W. referred the Veteran to Dr. M.  The Veteran reported to Dr. M. that he was ejected from a plane in service in 1969.  He also reported that about a year ago he twisted his left knee in a snowmobile injury and that in July his left knee popped when stepping down into a hot tub.  Dr. M diagnosed bilateral knee disorders but stated that the left knee symptoms were probably mechanical in nature from a torn meniscus in July.

The May 2010 VA examiner opined that it was less likely than not that the current bilateral knee disorders were related to any possible injuries that may have occurred in association with the ejection process.  The basis of the examiner's opinion was that in the mechanics of the ejection, there was no indication that he sustained any major injury of the knees other than the reported bruising against the edge of the ejection seat or that he sustained any specific injuries to his knees in association with even a traumatic parachute landing.  The examiner added that his medical records do not contain any indications of difficulties with his knees until the operative arthroscopy reported in 1986, which was almost 20 years after the ejection.  The examiner also noted that there was a report of an injury to the left knee while stepping in a hot tub.

A November 2009 VA treatment record reflects that the Veteran reported a history of traumatic injury in 1969 after being ejected from a plane and that since then he had noted a gradual change in his knees and has been limited in movement with pain.  The assessment was a history of bilateral osteoarthritis with worsening pain in the right knee.  This medical evidence does not contain a medical nexus opinion.  The VA doctor did not render a medical opinion and instead merely reported the appellant's assertion of symptomatology.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Affairs (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The Board does not give much weight to Dr. W.'s October 2009 opinion because it is not very thorough or detailed.  Only by reviewing his October 2010 treatment record is it clear that he is relating the left knee disorders to the Veteran's in-service injury.  Moreover, Dr. W. does not provide a basis for his opinion and there is no evidence that he is relating a right knee disorder to the in-service injury.  Additionally, this opinion is contradicted by his prior treatment record.  In his October 2008 record, he only related the low back disorder to the in-service injury and instead related the knee disorders to post-service injuries decades after the in-service injury, an opinion similar to the one of Dr. M.  Dr. W. does not explain why he changed his opinion on the origin of the left knee disorders.

The Board places great weight on the May 2010 VA examiner's opinion because it is very thorough and detailed in that the examiner discusses the nature of the initial injury as reported by the Veteran.  He also addresses all bilateral knee disorders.

The Board has considered the Veteran's assertion of a gradual increase in bilateral knee symptomatology since the in-service injury.  The Board notes that he is competent to report this history of symptoms.  The Board, however, does not find him credible because of his conflicting reporting of symptomatology.  As noted above, the appellant denied any history of musculoskeletal symptomatology at the October 1972 and May1973 examinations.  Although the Veteran testified that he did not report his knee symptomatology to these examiners because he wanted to maintain his flying status and a potential career in flying, the Board finds the more contemporaneous denial to be inherently more credible than assertions made decades later contemporaneous with a claim for monetary benefits.

Moreover, even if the Board found the Veteran credible because of his financial interest to minimize his knee symptomatology in the early 1970s, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed disorder.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275  (2001); Voerth v. West, 13 Vet. App. 117  (1999); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other words, even if the Board accepts that the Veteran now sincerely believes that he has experienced a gradual increase in knee symptomatology since service, the Board finds that the opinion of the VA examiner to be the most probative evidence of record as to the relationship between the Veteran's current bilateral knee disorders and his military service.  As noted, this examiner took into account the full record, including the Veteran's assertions, but also considered the nature of the in-service injury as well as post-service injuries.  For these reasons, the Board is of the opinion that this opinion ultimately outweighs the Veteran's lay reports of continuity of symptomatology since service.

The Veteran has related his bilateral knee disorder to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his bilateral knee disorders - arthritis and meniscus tear - and his military service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In short, Hickson element (3), medical nexus, is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that the arthritis of either knee was compensably disabling within a year of separation from active duty or that there is a nexus between a current diagnosis of a bilateral knee disorder and service, to include in-service ejection injury.  Therefore, the preponderance of the evidence is against the claim as to a bilateral knee disorder, and it is denied.


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


